Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed 19 SEP 2019.
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/733,427 filed on 19 SEP 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Status
Claims 1-35 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 14-35, drawn to methods of making/producing a composition of adipose derived, Wnt-activated, mesenchymal stem cells (MSCs) and a composition of said MSCs, classified in C12N 5/0667.
II. Claims 5-6, drawn to a therapeutic method of treating a degenerative CNS pathology, classified in A61P 25/00.
III. Claims 7-8, drawn to a therapeutic method of treating COPD , classified in A61P 11/00.
IV. Claims 10-11, drawn to a therapeutic method of treating diabetes, classified in A61P 3/10.
V. Claims 12-13, drawn to a therapeutic method of treating arthritis, classified in A61P 19/02.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed comprise distinct non-overlapping method steps.  The method of therapeutic treatment of a degenerative CNS pathology comprises the method step of injecting Wnt-activated MSCs into at least one cerebral ventricle and thus requires a subject or patient population. This method step is not required by the method of producing an adipose-derived, Wnt-activated MSC which can be done in vitro without administration of a composition to a subject. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed comprise distinct non-overlapping method steps.  The method of therapeutic treatment of COPD comprises the method step of injecting Wnt-activated MSCs into lung tissue or nebulizing the MSCs for inhalation and thus requires a subject or patient population. These method steps are not required by the method of producing an adipose-derived, Wnt-activated MSC which can be done in vitro without administration of a composition to a subject. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed comprise distinct non-overlapping method steps.  The method of therapeutic treatment of diabetes comprises the method step of injecting Wnt-activated MSCs into pancreatic tissue and thus requires a subject or patient population. This method step is not required by the method of producing an adipose-derived, Wnt-activated MSC which can be done in vitro without administration of a composition to a subject. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed comprise distinct non-overlapping method steps.  The method of therapeutic treatment of arthritis comprises the method step of injecting Wnt-activated MSCs into joint tissue and thus requires a subject or patient population. This method step is not required by the method of producing an adipose-derived, Wnt-activated MSC which can be done in vitro without administration of a composition to a subject. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed comprise distinct non-overlapping routes of administration, patient populations, and disorders being treated.  The method of invention II of therapeutic treatment of a degenerative CNS pathology comprises the method step of injecting Wnt-activated MSCs into at least one cerebral ventricle of a subject with degenerative CNS pathology not required by inventions III-V. The method of invention III of therapeutic treatment of COPD comprises the method step of injecting Wnt-activated MSCs into lung tissue or nebulizing the MSCs for inhalation by a subject with COPD not required by inventions II, IV, or V. The method of invention IV of therapeutic treatment of diabetes comprises the method step of injecting Wnt-activated MSCs into pancreatic tissue of a subject with diabetes not required by inventions II, III, or V. The method of invention V of therapeutic treatment of arthritis comprises the method step of injecting Wnt-activated MSCs into joint tissue of a subject with arthritis not required by inventions II-IV. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different CPC classes/subclasses, as indicated above, or electronic resources, or employing different search queries, such as for different diseases/disorders); the prior art applicable to one invention may not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (I or II, above) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species.
Claims 3 and 14 are drawn to the species of:
A method of producing a composition of Wnt-activated MSCs comprising: exposing MSCs to Activin A, bFGF, and a combination of signaling amino acids, recited in claim 3; and 
A method of producing a composition of Wnt-activated MSCs comprising: 
suspending adipose cells in a culture flask with media with antibiotic and a
dissociating enzyme to yield a first suspension;
incubating the first suspension;
centrifuging the first suspension;
removing a first supernatant;
adding the media and growth factors to yield a second suspension, wherein the
growth factors comprise at least one of Activin A and bFGF;
incubating the second suspension;
removing a second supernatant;
adding the media and the growth factors to yield a third suspension;
applying at least one recombinant cell-dissociation enzyme to the third suspension;
centrifuging the third suspension;
removing a third supernatant;
adding the media and the growth factors to yield a fourth suspension;
homogenizing the fourth suspension; and, 
adding the media and the growth factors to yield confluent adipose-derived Wnt-activated mesenchymal stem cells, recited in claim 14.
The species are distinct because they comprise different method steps and/or addition of different elements to the MSC cultures. The method of claim 3 requires addition of both Actin A and bFGF and the addition of a combination of signaling amino acids not required by the method of claim 14. The method of claim 14 requires addition of Activin A or bFGF or both Activin A and bFGF and the addition of antibiotics and cell-dissociation enzymes and additional method steps not required by the method of claim 3.
If applicant elects invention I, applicant must elect a species from 1 or 2 above. 
If applicant elects 1 above, applicant must further elect a single combination of signaling amino acids as recited in claim 28 and/or specification [0006].
If applicant elects 2 above, applicant must further elect a single species of an additional alternate method step. That is applicant must elect either:
The method of claim 14, further comprising: batch freezing the confluent adipose-derived Wnt-activated mesenchymal stem cells to yield at least one frozen dose, wherein the method further comprises:
thawing the at least one frozen dose to yield a thawed dose;
adding sterile saline to the thawed dose to yield a fifth suspension;
centrifuging the fifth suspension;
removing a fifth supernatant;
adding the sterile saline to yield a sixth suspension;
centrifuging the sixth suspension;
removing a sixth supernatant;
adding an injectable volume of sterile saline to yield an injectable dose of adipose-derived Wnt-activated mesenchymal stem cells, recited in claim 18;  or
The method of claim 14, further comprising: batch freezing the confluent adipose-derived Wnt-activated mesenchymal stem cells to yield at least one frozen dose, wherein the batch freezing further comprises:
applying a second recombinant cell-dissociation enzyme;
assessing cell count and viability; and
when the cell count is greater than a minimum threshold:
washing by centrifugation in HBSS;
aliquoting washed doses in cryovials with protectant; and
freezing the aliquoted washed doses in a vapor phase of liquid nitrogen to yield the at least one frozen dose, recited in claim 25.
If applicant elects 2 above, applicant must further elect a) or b) above. The species are distinct because they comprise different method steps that are not coextensive or obvious variants of one another.
If applicant elects 2a) above, applicant must further elect a single species of an additional alternate method step, recited in claims 19-24. That is applicant must elect either:
injecting the injectable dose of adipose-derived Wnt-activated MCSs into at least one cerebral ventricle, recited in claim 19;
injecting the injectable dose of adipose-derived Wnt-activated MSCs into pancreatic tissue, recited in claim 20;
injecting the injectable dose of adipose-derived Wnt-activated MSCs into lung tissue, recited in claim 21;
injecting the injectable dose of adipose-derived Wnt-activated MSCs into heart tissue, recited in claim 22;
injecting the injectable dose of adipose-derived Wnt-activated MSCs into joint tissue, recited in claim 23; or
nebulizing the injectable dose of adipose-derived Wnt-activated MSCs to yield an inhalable dose of adipose-derived Wnt-activated MSCs, recited in claim 24.
If applicant elects 2a above, applicant must further elect either i) or ii) or iii) or iv) or v) or vi) above. The species are distinct because they comprise different method steps and recite alternate routes of delivery and alternate target tissues that are not coextensive or obvious variants of one another.
The species are distinct from one another for the reasons given above. Furthermore these distinct species would require different search strategies and results found in searching one would not be co-extensive with a search for another. Furthermore, the different diseases, routes of administration, and method steps are self-descriptive and non-coextensive with one another and would require different search strategies. In addition, these species are not obvious variants of each other based on the current record.
Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as described above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3, 5, 7, 10, 12, and 14 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                               /ANJEANETTE ROBERTS/Examiner, Art Unit 1633           

/KEVIN K HILL/Primary Examiner, Art Unit 1633